1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James A. BUTLER, Plaintiff-Appellant,v.Arthur L. LANE, Jr.; J.H. Davis; W. Fore, Lieutenant;Piedmont Regional Jail; Carl J. Haskins, Lieutenant; RoscoeE. Howard, Jr., United States Government Agent,Defendants-Appellees.
No. 93-6055.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-91-659-2)
James A. Butler, Appellant Pro Se.
William Sampson Kerr, Appomattox, Virginia;  Mark Anthony Exley, Office of the United States Attorney, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
James A. Butler appeals from the district court's orders denying relief on his civil rights complaint* and his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Butler v. Lane, No. CA-91-659-2 (E.D. Va.  Dec. 21, 1992;  Feb. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Butler's complaint raised claims under 42 U.S.C.Sec. 1983 (1988) and under the decision in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)